Title: To George Washington from Major General Philemon Dickinson, 20 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Black Horse [N.J.]20th June 1778 7,OClock P.M.
                    
                    I am this moment returned from the lines, the main body of the Enemy lay at Mountholly, their Picket is advanced about one Mile on this side, I was within three hundred yards of it—but could get no intelligence from the Inhabitants, as all those who remain at home, are disaffected—General Clinton is at Holly—their Waggons extend above two Miles—they march now in one Column—were delay’d many hours yesterday, repairing the Bridge we had destroy’d—their Obstructions will now be much greater, as our Militia come in fast—there will be  much skirmishing to’morrow, if they advance, as the Parties on the lines, will be strong—axes are prepared, & I think their march will be greatly retarded—they seem by no means in a hurry—& are determined to give your Excellency an oppoty to bring on your whole force—A Hessian Doctor just came in, he married a Girl in Philada which is the reason of his desertion—he say’s, they intend thro’ Princeton—there does not now remain a doubt, of their Intentions of passing thro’ this State—Tis reported, that a large body are on the Moores Town road, I have sent a Party, to make enquiry—A man who came from Gloucester, say’s, the whole Fleet, are as low down as New Castle—Col: White thinks, he could employ thirty or forty Lt Dragoons, to great advantage—those Horse we have, are much harrassed—If they continue their march, as they have begun, they will remain five or six Days longer in Jersey—a report prevails, that many ⟨hundd⟩ Indians are arrived at Morris Town, on their way, to join your Excellency—A Gentleman from Brunswick says, the Enemy on Staten Island, are reinforced to three or four thousand Men—this has been a very wet Day, which might delay the Enemy’s march—expect they will be in motion, in the Morning.
                    General Maxwell continues at the Black Horse. I have the honor to be, Your Excellency’s Most Ob. St
                    
                        Philemon Dickenson
                    
                    
                        P.S. I wrote your Excellency yesterday by Express.
                    
                